


Exhibit 10(x)


LATER DATE AGREEMENT




TO: Janice Fields


The following states the terms of our Agreement regarding your separation from
McDonald's. Your termination will be treated as a Covered Termination under the
McDonald's Corporation Severance Plan. (This Agreement will be referred to as
the “Later Date Agreement”). You will not be entitled to enter into this Later
Date Agreement unless you have entered into, have not revoked, and have complied
in all material respects with the First Agreement, and the First Agreement is in
full force and effect. Further, in the event you sign and do not revoke the
First Amendment, the First Agreement will remain in full force and effect
whether or not you enter into this Later Date Agreement; the First Agreement
will remain in full force and effect after you sign this Later Date Agreement or
if you do not sign or revoke this Later Date Agreement.


TERMINATION DATE
Your date of termination was March 1, 2013; provided however, that the date of
your “separation from service” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) was December 31, 2012.


PAYMENTS
You will receive the following payments provided you have signed and not revoked
this Later Date Agreement:
•
Fifty-two (52) weeks severance at your base salary as of the date of your
separation from service payable to you in a lump sum on July 1, 2013.

•
Your base salary from January 1, 2013 through March 1, 2013, payable to you in a
lump sum on July 1, 2013.

•
Eight (8) weeks severance pay at your base salary as of the date of your
separation from service in lieu of sabbatical payable to you in a lump sum on
July 1, 2013.

•
Accrued but unused vacation as of your termination date payable to you in a lump
sum on July 1, 2013.

All other pay earned by you has been included in your severance pay. All
payments to you, as set forth in this Later Date Agreement, will be issued in
accordance with, and subject to any withholding required by all local, state,
and federal laws.


TARGET INCENTIVE PLAN (TIP)
You will receive your 2013 Target Incentive Plan (TIP) payment on or about March
1, 2014. Your 2013 TIP will be pro-rated to your date of termination and
administered consistent with the Target Incentive Plan documents. Your IPF for
your 2013 TIP will be 100%.


TRANSITION ASSISTANCE
McDonald's agrees to provide you with up to Twelve (12) months of transition
assistance to assist you in securing a new job. Payment for transition
assistance will be made directly to the service provider. No payment will be
made to you in lieu of utilization of transition assistance. Transition
assistance will be provided by the firm of Challenger, Gray & Christmas, Inc.
Transition assistance must be commenced by May 1, 2013.






--------------------------------------------------------------------------------




STOCK OPTIONS
All stock option awards held by you at your termination date shall be treated in
accordance with the terms of McDonald's Corporation Amended and Restated 2001
Omnibus Stock Ownership Plan, as amended, any applicable stock option grant
agreement and the prospectus, including the executive supplement, you received
at the time of each award (collectively, the “Grant Materials”). Your stock
options that have vested in accordance with the terms of the Grant Materials but
have not yet become exercisable will continue to become exercisable pursuant to
the original vesting schedule as if you remained an employee (or on the date of
your death, if earlier). Notwithstanding anything to the contrary in this Later
Date Agreement, for purposes of your stock options, your reason for Termination
is Special Circumstances/Company Initiated Termination and your stock options
will be treated in accordance with the applicable provisions of the Grant
Materials. The chart below indicates when your options became or will become
exercisable and the last day to exercise each of your option grants.
Grant Date(s)
Number of Options
Date(s) When Options Became or Will Become Exercisable
Last Date to Exercise
(If the last date to exercise
is a weekend or a US
holiday, the last date will
be the previous business day.)
2/11/2009
6,437
February 11, 2013
3/1/2016
2/10/2010
9,127
February 10, 2013
3/1/2016
2/10/2010
9.127
February 10, 2014
3/1/2016
2/9/2011
8,297
February 9, 2013
3/1/2016
2/9/2011
8,297
February 9, 2014
3/1/2016
2/9/2011
8,297
February 9, 2015
3/1/2016
2/8/2012
11,371
February 8, 2013
3/1/2016
2/8/2012
11,369
February 8, 2014
3/1/2016
2/8/2012
11,369
February 8, 2015
3/1/2016
2/8/2012
11,369
February 8, 2016
3/1/2016



RESTRICTED STOCK UNITS (RSUs)
Your outstanding RSUs will settle on the dates listed in the chart below (or on
the date of your death, if sooner) based on McDonald's actual achievement of the
applicable performance conditions. The foregoing will supersede any provisions
to the contrary in the Grant Materials of the RSUs granted to you. The RSUs will
be paid out in accordance with the terms of the applicable Grant Materials, in
the form of shares of McDonald's stock (or cash in McDonald's sole discretion).
Grant Date
Number of RSUs Granted
Settlement Date
2/9/2011
4,742
2/9/2014
2/8/2012
3,899
2/8/2015



REFERENCE
We will provide the attached mutually agreed upon reference letter in response
to any reference requests by parties outside McDonald's and McDonald's
operators, provided that all reference requests are directed only to Steve
Russell-US SVP, Chief People Officer, or his successor. McDonald's will not be
responsible for references given by anyone other than Steve Russell, or his
successor.


COOPERATION WITH McDONALD'S
You agree that you will reasonably cooperate with McDonald's in any pending or
future investigations, charges, complaints, lawsuits or other claims in the
event that McDonald's reasonably determines that you may have information or may
be a witness relating to the investigation, charge, complaint, lawsuit or other
claim.


GENERAL RELEASE
In exchange for the payments and benefits set forth in this Later Date
Agreement, you are waiving and releasing all claims and causes of action you
have or may have, known or unknown, suspected or unsuspected, accrued or
unaccrued, fixed or contingent, against McDonald's, arising from or relating to
acts or omissions from the date you signed the First Agreement in connection
with your separation from service through the date you sign this Later Date
Agreement. (“McDonald's,” as used in this release and throughout this Later Date
Agreement, is defined in the final paragraph (SUCCESSORS; DEFINITION OF
“McDONALD'S”) of this Later Date Agreement.)






--------------------------------------------------------------------------------




You acknowledge that except as already provided in the First Agreement you have
already released all claims against McDonald's arising from or related to the
decision to terminate your employment with McDonald's, in your First Agreement
with McDonald's, among other matters released in your First Agreement. That
general release in your First Agreement will remain in full force and effect
after you enter into this Later Date Agreement or if you do not enter into or
revoke this Later Date Agreement.


The claims you are releasing include, but are not limited to, any and all claims
and causes of action that, since the date you signed the First Agreement,
McDonald's: (a) has discriminated against you on the basis of age (or any other
claim or right arising under the Age Discrimination in Employment Act, 29 U.S.C.
§§ 621 et seq. (“ADEA”)), race, color, sex (including sexual harassment),
national origin, ancestry, disability, religion, sexual orientation, marital
status, parental status, veteran status, military status, citizenship status,
genetic information, source of income, entitlement to benefits, or any other
status protected by local, state or federal laws, constitutions, regulations,
ordinances or executive orders; (b) has violated its personnel policies,
handbooks or any covenant of good faith and fair dealing or breached any
written, oral or implied contract of employment between you and McDonald's; (c)
has violated public policy or common law, including but not limited to claims
for: personal injury; invasion of privacy; retaliatory or wrongful discharge;
whistle blowing; negligent hiring, retention or supervision; defamation;
intentional or negligent infliction of emotional distress and/or mental anguish;
intentional interference with contract; negligence; detrimental reliance; loss
of consortium to you or any member of your family; and/or promissory estoppel;
(d) is in any way obligated for any reason to pay you damages, expenses,
litigation costs (including attorneys' fees), wages, bonuses, commissions,
disability, retirement or welfare benefits, vacation pay and sick pay,
compensatory damages, penalties, liquidated damages, punitive damages, other
payments, and/or interest; (e) has any obligations or owes any compensation or
payments to you in connection with any ideas, information, inventions,
processes, procedures, systems, methods, intellectual property or other
materials that you may have developed, produced, created, designed, modified,
improved, enhanced or revised during your employment with McDonald's or
disclosed to McDonald's, including without limitation any trademarks, service
marks, trade dress, copyrights, patents and/or trade secrets, (collectively
referred to in this Later Date Agreement as “Materials”); and (f) has violated
any other federal, state or local law, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended in 1991 (“Title VII”), the Civil Rights
Act of 1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of 1991,
as amended (42 U.S.C. Section 1981a), the Americans with Disabilities Act, as
amended (“ADA”), the Employee Retirement Income Security Act, as amended, the
Family and Medical Leave Act, as amended, the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Genetic Information Nondiscrimination
Act (“GINA”), the Fair Labor Standards Act, the Equal Pay Act, the National
Labor Relations Act, the Fair Credit Reporting Act, the Immigration Reform
Control Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act, the
Employee Polygraph Protection Act, and the Worker Adjustment and Retraining
Notification Act (“WARN Act”), any state or federal consumer protection and/or
trade practices act, the Illinois Human Rights Act, the Illinois Wage Payment
and Collection Act, the Illinois Equal Wage Act, the Illinois Equal Pay Act of
2003, the Illinois Minimum Wage Law, the Illinois Worker Adjustment and
Retraining Notification Act (“Illinois WARN Act”), the anti-retaliation
provisions of the Illinois Workers Compensation Act, and the Illinois
Whistleblower Act. YOU UNDERSTAND BY SIGNING THIS AGREEMENT, YOU ARE GIVING UP
ALL CLAIMS AGAINST McDONALD'S arising from or relating to acts or omissions
since the date you signed the First Agreement except as otherwise provided
herein or in the First Agreement. You agree that this Later Date Agreement
provides benefits to you that are above and beyond anything to which you are
otherwise entitled.


The claims you are releasing include, but are not limited to, the continuing or
future effects of any act or omission by McDonald's from the date you signed the
First Agreement through the date of this Later Date Agreement, even if you are
first affected or are first aware of the effect after the date you sign this
Later Date Agreement. Without limiting the generality of the foregoing, the
claims you are releasing include any claim that any future nonpayment or
difference in amount, timing or duration of wages, salaries, bonuses, benefits
(such as under the Profit Sharing and Savings Plan, Long Term Incentive Plans,
Insurance Plans, TIP Plan, stock option and restricted stock unit plans, and
Cash Performance Unit Plan) or other compensation is discriminatory under the
ADEA, Title VII, the ADA and the Rehabilitation Act of 1973, all as amended or
modified in operation by the Lilly Ledbetter Fair Pay Act of 2009, and all such
claims under all federal, state and local law, as heretofore or hereafter
amended or modified in operation.


Except as provided below and in the First Agreement, you have given up all
claims against McDonald's and do not have a basis to sue McDonald's. If, despite
this, you sue McDonald's in any forum or proceeding, you agree to pay all of
McDonald's costs and litigation expenses (including but not limited to
reasonable attorney's fees) in that suit. This is in addition to McDonald's
right to other remedies in such a case. Excepted from this release and this
promise is any action by you to enforce the terms of the First Agreement or this
Later Date Agreement. In addition, excepted from this release and this promise
is a good faith challenge by you to the validity of the release provision of the
First Agreement or this Later Date Agreement under the ADEA. Also excluded from
this Later Date Agreement are any claims or rights which cannot be waived by
law, including without limitation the right to file a charge of discrimination
with an administrative agency and the right to participate in an investigation
or proceeding conducted by an administrative agency. You are waiving, however,
your right to any monetary recovery or other relief in connection with such a
charge filed by you or anyone else. You hereby assign to McDonald's all your
right, title and interest in any monetary recovery or other relief obtained in
any proceeding.


You are releasing and waiving all claims on behalf of yourself, your
beneficiaries under any employee benefit plans or arrangements, executors,
representatives, guardians ad litem, heirs, successors and assigns, and anyone
acting for you or on your behalf.






--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, you are not releasing any claim
to enforce the terms of the First Agreement or this Later Date Agreement.


RETURN OF McDONALD'S PROPERTY; DEDUCTIONS
FROM PAY FOR MONEY OWED TO McDONALD'S
You acknowledge that on or by your termination date you have returned to
McDonald's all documents, manuals, office equipment, credit cards and other
things belonging to McDonald's which you possessed or controlled. You authorize
McDonald's to deduct from your paycheck or severance pay, any money owed
McDonald's as a result of items which were not returned or for loans or advances
you have received and which remain unpaid.


NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
You will not disrupt, interfere with, cause any disturbance to or disparage
McDonald's business or, directly or indirectly, by any means or in any medium
(including, without limitation, social media, such as blogging, tweeting and
posting on social media sites), and whether in your own name, anonymously, using
a pseudonym or otherwise, do, say, write, confirm or otherwise communicate or
publish to any person or entity, by word, action, omission or otherwise,
anything that could reasonably be expected to cast a bad light on McDonald's,
its business or any of its current and former directors, officers, agents,
suppliers, franchisees and employees (“McDonald's Related Persons”) in their
capacities as such or disparage or cause damage to the reputation, brand, name,
business, products and services of McDonald's or any McDonald's Related Persons.
In the event that you communicate via social media about McDonald's or otherwise
make public statements about McDonald's, you further agree that, your
communications will clearly state or otherwise make clear that you are not
employed by and do not represent McDonald's, and will be clearly identified as
representing or otherwise make clear that they represent your personal views and
not those of McDonald's. Should you have any question about whether something
you plan to communicate comports with the provisions of this agreement, you will
get the prior written consent of McDonald's General Counsel, Gloria Santona, or
her successor before making such communication. Notwithstanding the foregoing,
nothing herein shall prohibit you from making truthful statements when required
by court order or other legal body having jurisdiction. You agree to provide
McDonald's prompt notice of any such court order or request and give McDonald's
an opportunity to move, quash or otherwise challenge such court order to the
extent reasonably practicable.


Without limiting the generality of the foregoing, you further agree that, you
shall not, for three (3) years following your termination date publish any
articles or books about McDonald's, its business or any McDonald's-Related
Person, or grant an interview to any representative of the public media about
McDonald's, without the prior written consent of McDonald's General Counsel,
Gloria Santona, or her successor.


NON-SOLICITATION OF EMPLOYEES; NON-INTERFERENCE
WITH BUSINESS RELATIONSHIPS; CONFIDENTIALITY OF
EMPLOYEE NAMES; NON DISTURBANCE
You further agree that for a period of two (2) years from your date of
termination, you will not (a) directly or indirectly solicit for employment any
“salaried” employee of McDonald's, whether employed at the corporate office or
in the field (including the restaurants); (b) directly or indirectly induce any
vendor, supplier, franchisee, consultant or independent contractor or partner of
McDonald's to reduce or curtail its relationship with McDonald's; or (c) release
names of any McDonald's “salaried” employees to recruiters, headhunters or
employment agencies. If at any time during this two (2) year period you
contemplate extending an offer of employment, either directly or indirectly, to
a McDonald's “salaried” employee, you agree to contact the Executive Vice
President of Human Resources, or his/her successor, for approval. You agree that
you will not now or in the future disrupt, damage, impair or interfere with
McDonald's business.


NON-COMPETE
You acknowledge that McDonald's is engaged in a highly competitive business and
has a compelling business need and interest in preventing release or disclosure
of its confidential, proprietary and trade secret information as defined in this
Later Date Agreement. Moreover, you acknowledge that McDonald's has highly
valuable, long-term and near permanent relationships with certain customers,
suppliers, manufacturers, franchisees, employees and service organizations which
McDonald's has a legitimate interest in protecting and that you, by virtue of
your position with McDonald's, have had access to these customers, suppliers,
manufacturers, franchisees, employees and service organizations as well as the
confidential, proprietary and trade secret information. You further acknowledge
that McDonald's has developed substantial good will at substantial expense and
over a substantial time. Accordingly, you agree that during your employment and
for a period of two (2) years after your termination date (March 1, 2013), you
will not either directly or indirectly, alone or in conjunction with any other
party or entity, in the United States, perform any services, work or consulting
for one or more Competitive Companies. Competitive Companies shall mean any
company in the ready-to-eat restaurant industry anywhere in the United States
that exists today or may exist at any time during such two (2) year period.
Examples of Competitive Companies include, but are not limited to: YUM Brands,
Inc., (including but not limited to Taco Bell, Pizza Hut and Kentucky Fried
Chicken), Burger King, Wendy's, Culver's, In-N-Out Burger, Sonic, Hardee's,
Checker's, Arby's, Long John Silver's, Jack-in-the-Box, Popeye's Chicken,
Chick-fil-A, Domino's Pizza, Chipotle, Q-doba, Panera Bread, Papa John's,
Potbelly, Subway, Quiznos, Dunkin' Brands, Seven-Eleven, Tim Horton's,
Starbucks, Jamba Juice, and their respective organizations, partnerships,
ventures, sister companies, franchisees or any organization in which they have
an interest. For the avoidance of doubt and without limiting the generality of
the foregoing, Competitive Companies does not include food or food service
companies that are not also in the ready-to eat




--------------------------------------------------------------------------------




restaurant industry, and also does not include restaurants or restaurant
companies that are not in the ready-to-eat restaurant industry (by way of
example and not limitation, restaurants or restaurant companies only in the
sit-down service or fine dining industries). You agree to consult with Rich
Floersch, EVP, Chief Human Resources Officer, or his successor, for
clarification as to whether or not McDonald's views a prospective employer,
consulting client or other business relationship of yours, in the ready-to-eat
industry not listed above, as a competitor.


LICENSE TO RIGHT OF PUBLICITY
You hereby grant to McDonald's the irrevocable, worldwide right to use, publish,
display, edit, modify and distribute materials bearing your name, voice, image,
likeness, statements attributable to you or any other identifiable
representation of you in connection with or related to your employment with
McDonald's (collectively, “your Likeness”) in any form whatsoever now existing
or developed in the future. You agree that all materials containing your
Likeness are and shall remain the sole and exclusive property of McDonald's, and
you hereby assign any proprietary right you may have in such materials to
McDonald's. You hereby release and forever discharge McDonald's from any and all
liability, claims and damages relating to the use of your Likeness and you waive
any right you may have to inspect or approve the finished materials or any part
or element thereof that incorporates your Likeness.


ASSIGNMENT OF INTELLECTUAL PROPERTY
You hereby assign to McDonald's all of your right, title and interest in and to
any and all Confidential Information, works of authorship, inventions, ideas,
improvements, discoveries, developments, designs, trademarks, trade names,
service marks, logos and trade dress (collectively, “Intellectual Property”),
and all proprietary and intellectual property rights with respect thereto
(collectively, “Proprietary Rights”), whether or not patentable or registrable
under trademark, copyright or other statutes, made or conceived or reduced to
practice or learned by you as a result of your employment with McDonald's,
either alone or jointly with others, during the period of your employment with
McDonald's. You acknowledge that all original works of authorship which are made
by you, solely or jointly with others, within the scope of your employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101), and that
even if it should be determined that such works do not qualify as “works made
for hire,” all of your right, title and interest thereto is nonetheless assigned
to McDonald's by virtue of this Later Date Agreement. You recognize that this
Later Date Agreement does not require assignment of: (i) any Intellectual
Property which you made, conceived or learned prior to the commencement of your
employment with McDonald's (which, to preclude any possible uncertainty, you
have listed on Exhibit A attached hereto); or (ii) any Intellectual Property
that you develop entirely on your own time without using McDonald's equipment,
supplies, facilities, or trade secret information except for that Intellectual
Property which either: (a) relates at the time of conception or reduction to
practice to McDonald's business, or actual or demonstrably anticipated research
or development of McDonald's; or (b) results from any work performed by you for
McDonald's.


ENFORCEMENT OF PROPRIETARY RIGHTS
At McDonald's expense, you will reasonably assist McDonald's after your
termination of employment to obtain and from time to time to enforce United
States and foreign Proprietary Rights relating to Intellectual Property in any
and all countries. To that end, you will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
McDonald's may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.


TRADE SECRETS
You acknowledge that during your employment you have formulated, established and
otherwise had access to and knowledge of McDonald's trade secrets and
confidential business information, including but not limited to, special
information about relationships and distributors, vendors, suppliers,
manufacturers, franchisees, employees and customers, as well as special and
confidential knowledge about McDonald's relating to pricing, business and
financial affairs, advertising, marketing, sales, expansion plans, new store
sites and strategies for McDonald's business, including various technical items
and equipment used or contemplated for use in McDonald's business. You further
acknowledge that the preservation of a continuing business relationship between
McDonald's and its customers, franchisees, suppliers and manufacturers is of
critical importance to the continued business success of McDonald's and that it
is the policy of McDonald's to safeguard as confidential the identity and
special needs of certain customers, franchisees, suppliers, manufacturers,
representatives and key employees. In view of the foregoing, you agree that
until such items and data become public through no act or omission by you or
wrongful act or omission of any other person, you will not disclose to any
person or entity or use for any purpose whatsoever any trade secrets or
confidential information concerning the business, or any customer,
representative, agent or employee of McDonald's that was obtained by you in the
course of your employment with McDonald's. You further agree that upon
separation from your employment, you will not take with you, but will leave with
McDonald's, all records (including electronic data) and papers and all matters
of whatever nature that contain secret or confidential information of
McDonald's. For purposes of this Later Date Agreement, the terms “trade secrets”
and “confidential information” include non-public processes, methods,
techniques, systems, formulae, patents, models, devices, compilations, customer
lists, financial information, development plans, supplier lists and any
non-public information of whatever nature that gives to McDonald's an
opportunity to obtain an advantage over competitors who do not know or use such
information or data or any information that would be harmful to McDonald's if
disclosed. Without limiting the generality of the foregoing, you further agree
that you will not write, confirm or otherwise communicate or publish to any
person or entity any of McDonald's trade secrets or confidential information,
including, without limitation while using social media (e.g., blogging,
tweeting, and postings on social networking sites).




--------------------------------------------------------------------------------




Should you have any question about whether something you plan to communicate
comports with the provisions of this Later Date Agreement, you will get the
prior written consent of McDonald's General Counsel, Gloria Santona, or her
successor prior to making such communication.


RECEIPT OF PAY AND BENEFITS TO DATE; NO RETALIATION
You acknowledge and agree that you have not applied for, nor are you eligible
for, short term disability, long term disability, Worker's Compensation, or
family and medical leave under applicable federal, state and local law, and you
agree that you shall not apply or be eligible for them. You further agree that
you have received all salary and benefits due to you to date, have not been
denied the opportunity to take any family and medical leave which you have
requested, and have not been retaliated against because you have sought any
salary, benefits or leave or because you have opposed or reported any practice
you believe is unlawful, provided any information or caused information to be
provided, assisted in any investigation by any branch of federal, state or local
government or by McDonald's, or have filed, caused to be filed, participated or
assisted in any administrative or judicial proceedings to enforce your rights
under any statute or law. All pay earned by you, including vacation pay, has
been paid or is included in the amounts referred to in the Payments section
above.


COMPLIANCE WITH OLDER WORKER BENEFIT PROTECTION ACT; KNOWING AND VOLUNTARY
AGREEMENT AND RELEASE
You have participated in negotiating the terms of this Later Date Agreement,
have read it and understand it fully. You acknowledge that you have been advised
by this Later Date Agreement to consult with an attorney prior to executing this
Later Date Agreement and that you have retained counsel in connection with the
negotiation of this Later Date Agreement and in connection with your decision
whether to enter into this Later Date Agreement. You further acknowledge that
you have been given at least 21 days to consider the terms of this Later Date
Agreement, that you have been able to use this period, or as much of this period
as you desire, and that you are now executing this Later Date Agreement
voluntarily with the express intention of making a binding legal agreement,
including giving up all claims against McDonald's as provided herein. You
forever waive any relief not explicitly set forth in this document.


REMEDIES FOR BREACH
Should you materially breach this Later Date Agreement, McDonald's shall be
entitled to recover the entire value of any consideration you have received
pursuant to this Later Date Agreement and shall be relieved of any obligation to
pay further consideration. It is acknowledged that this is not a penalty but an
agreed upon remedy that results from a failure of consideration upon a breach of
the provisions of this Later Date Agreement.


ATTORNEY'S FEES; SAVINGS CLAUSE
You agree to pay all costs and attorneys' fees incurred by McDonald's in
enforcing this Later Date Agreement should you materially violate any provision
of it, without in any way limiting McDonald's right to recover damages and other
legal and equitable relief. McDonald's agrees to pay all costs and attorneys'
fees incurred by you in enforcing this Later Date Agreement should McDonald's
materially violate any provision of it, without in any way limiting your right
to recover damages and other legal and equitable relief. Should any provision of
this Later Date Agreement be found void or unenforceable by any court of law,
the remaining provisions shall continue in full force and effect.


ARBITRATION OF CERTAIN DISPUTES
All disputes, claims, and causes of action relating to, arising under or
involving the interpretation or application of this Later Date Agreement, except
any claims for temporary or permanent injunctive relief by McDonald's shall be
resolved solely and exclusively by final, binding and confidential arbitration
before a single arbitrator pursuant to the rules of the American Arbitration
Association applicable to employment disputes. The only exception is that
McDonald's or you may bring claims for temporary or permanent injunctive relief
in court. The parties understand and agree that this paragraph waives their
right to a jury trial on these claims. In any such arbitration, the waiver,
release and covenant not to sue contained in this Later Date Agreement will be
fully applicable and enforceable. Likewise, although you have released and have
no basis for any claim relating to or arising from your employment or separation
from employment with McDonald's, including but not limited to claims of
discrimination or unlawful termination, any such claims shall be resolved solely
and exclusively by the same arbitration procedure.


RIGHT TO REVOKE
This Later Date Agreement may be revoked by delivering a written notice of
revocation to Carrie Reuter, McDonald's Corporation, 2915 Jorie Boulevard, Dept.
146, Oak Brook, Illinois 60523, no later than the close of business on the
seventh day after you sign it. Revocations delivered by mail must be postmarked
by the seventh day after signing this Later Date Agreement. Any revocation must
be accompanied by repayment of all consideration already tendered under the
terms of this Later Date Agreement.


Any revocation of this Later Date Agreement shall not affect the validity of the
First Agreement, which shall remain in full force and effect, including but not
limited to its general release in the event you signed and did not revoke it.






--------------------------------------------------------------------------------




ENTIRE AGREEMENT
This Later Date Agreement, and the First Agreement (which will remain in full
force and effect in the event you signed and did not revoke it whether or not
this Later Date Agreement is signed) contain the full agreement between you and
McDonald's and completely supersede any prior written or oral agreements or
representations concerning the subject matter thereof, with the exception of
McDonald's Directors and Officers Liability Insurance Program, McDonald's
Standards of Business Conduct, McDonald's Corporation Severance Plan, the
Amended and Restated 2001 Omnibus Stock Ownership Plan, including any award
agreement under this plan, as well as the Global Prospectus, dated February 8,
2012. Any oral representation or modification concerning this Later Date
Agreement or the First Agreement shall be of no force or effect.


SUCCESSORS; DEFINITION OF “McDONALD'S”
This Later Date Agreement shall be binding on you, your heirs, successors and
assigns. “McDonald's” as used in this Later Date Agreement, includes McDonald's
Corporation, McDonald's USA, LLC, all of their respective subsidiaries,
affiliates and related entities and companies, and their current and former
directors, officers, agents, employees, insurers and attorneys, and all employee
benefit plans and arrangements and their administrators trustees and other
fiduciaries, and all successors and assigns of all of the foregoing.


/s/ Janice Fields
 
April 26, 2013
Janice Fields
 
Date
 
 
 
/s/ Richard Floersch
 
May 15, 2013
McDonald's
 
Date









